Citation Nr: 0321036	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  96-27 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation benefits payable pursuant to 
38 U.S.C. § 1151 for nerve damage claimed to have resulted 
from surgical treatment at a Department of Veterans Affairs 
(VA) medical facility.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from December 1951 to 
August 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 rating decision of the VA Regional 
Office (RO) in which the RO denied entitlement to the 
benefits sought on appeal.  

The veteran's appeal was previously before the Board in 
September 1999, at which time the Board denied entitlement to 
compensation under 38 U.S.C. § 1151 for the claimed increase 
in disability resulting from VA surgical treatment.  The 
veteran appealed the September 1999 decision to the United 
States Court of Appeals for Veterans Claims (Court).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Following enactment of the VCAA, the appellee Secretary of 
Veterans Affairs (the Secretary) moved the Court to vacate 
the September 1999 Board decision and remand this case to the 
Board for compliance with the VCAA.  In a May 2001 order the 
Court granted the Secretary's motion and remanded the case to 
the Board.

The appeal was again before the Board in May 2002, at which 
time the Board determined that VA had complied with the 
procedural requirements of the VCAA, and again denied the 
veteran's claim of entitlement to VA benefits.  The veteran 
appealed the May 2002 decision to the Court.

In Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
which the Court issued in June 2002, the Court held that a 
notice informing the veteran of the evidence needed to 
substantiate his claim is not sufficient unless that notice 
also informs him of the evidence he is required to submit, 
and the evidence that VA will obtain on his behalf.  
Following the issuance of the Quartuccio decision, 
representatives of the veteran and the Secretary submitted a 
joint motion to the Court in which they asked the Court to 
again vacate the Board's decision and remand the appeal for 
compliance with the Court's interpretation of the VCAA in 
Quartuccio.  In a January 2003 order the Court granted the 
motion and remanded the case.

REMAND

It is clear from the above procedural history of this case 
that no possible steps may be neglected to ensure that the 
VCAA has been complied with.  In particular, the veteran must 
be specifically advised in accordance with the VCAA, as 
interpreted by the Court in Quartuccio, as to what evidence 
would substantiate his claims, and if existent, which portion 
of that information and evidence, if any, is to be provided 
by the claimant and which portion, if any, VA will attempt to 
obtain on behalf of the claimant.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), decided on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if the record has a 
procedural defect with respect to the notice required under 
the VCAA, this may no longer be cured by the Board.  
Accordingly, the Board must remand the case because the 
veteran was not  provided adequate notice under the VCAA and 
the Board is without authority to do so.  
 
To ensure full compliance with due process requirements, the 
case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following development:

The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
is completed.  See also 38 C.F.R. § 3.159 
(2002).

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the VBA.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs VBA to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


